TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00478-CV



                               Dian Maria Betz Jones, Appellant

                                                v.

                                  Teddy Mac Jones, Appellee



44444444444444444444444444444444444444444444444444444444444444444
    FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
         NO. 193,062-B, HONORABLE RICK MORRIS, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               Appellant Dian Maria Betz Jones and appellee Teddy Mac Jones filed a joint motion

to dismiss this appeal, stating that they have resolved all issues on appeal. Accordingly, we grant

the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Joint Motion

Filed: April 7, 2005